Citation Nr: 0707544	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected residuals of acne vulgaris with status 
post cyst excision to the face, back, and chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claim.

In April 2004, the veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

In December 2004 and March 2006, the Board remanded the 
present matter for additional development and due process 
concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the previous remand, the RO was requested to schedule the 
veteran for an appropriate VA examination of his skin.  In 
the examination request, the Board specifically asked that 
photographs of the affected areas be included with the 
examination report.  The March 2006 RO examination request 
included instructions for the photographs to be included with 
the examination report.  The veteran was afforded a VA skin 
examination on April 2006.  As the veteran's representative 
points out, see Disabled American Veterans Appeal Pre-
certification Review dated August 3, 2006, no photographs 
were included with the examination report.  As such, a remand 
is required to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of his skin.  The claims file 
must be made available to the examiner, 
and the examiner should indicate in the 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected acne 
vulgaris with status post cyst excision 
to the face, back and chest.  Photographs 
of the affected areas should be included 
with the examination report.

The examiner is asked to determine 
whether there is visible or palpable 
tissue loss and either gross distortion 
or asymmetry of any features or paired 
sets of features (nose, chin, forehead, 
eyes (including eyelids), ears 
(auricles), cheeks, lips), or;

Any characteristics of disfigurement, 
including: a scar 5 or more inches (13 or 
more cm.) in length; scar at least one- 
quarter inch (0.6 cm.) wide at widest 
part; surface contour of scar elevated or 
depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square 
inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding 
six square inches (39-sq. cm.); skin 
indurated and inflexible in an area 
exceeding six square inches (39- sq. 
cm.).; or

More than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12 months.

A rationale for any opinion expressed 
should be provided.

2.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
medical report.  Ensure that photographs 
of the affected areas are attached to the 
medical report in full compliance with 
the above directives.  If the report is 
deficient in any manner or does not have 
the requested photographs attached, it 
must be returned to the examiner for 
correction.  38 C.F.R. § 4.2; see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 



